Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 objected to because of the following informalities:  space missing “providethe”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-8, 10, and 12-13is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Miller US 2019/00944387 A1.
As to claim 13 and included method claim 1, Miller discloses a non-transitory machine-readable storage medium [Miller: #204] on which is stored a computer program for operating a sensor unit of a vehicle [Miller: 0015], the computer program, when executed by a computer, causing the computer to perform the following steps:  providing a time signal for the sensor unit of a first vehicle [Miller: 0012]; and controlling sensor devices of the sensor unit, using the time signal [Miller: 0031], to detect an environment of the vehicle in a temporally defined manner [Miller: 0031, 0022, e.g., altitude is environment data]; and  providing, by the sensor device, sensor data of the detected environment [Miller: 0028].  
As to claim 3 and claim 10, Miller discloses wherein the time signal is a GNSS time signal [Miller: 0012].  
As to claim 5, Miller discloses wherein the sensor data are processed by a processing device for further use [Miller: 0046].  
As to claim 7, Miller discloses wherein the time signal is also used to control actuators of the vehicle [Miller: 0015 may be in a vehicle, 0019 may control components.].  
As to claim 12 and included claim 8, Miller discloses a sensor system, comprising: at least two sensor units, each of the sensor units including: a time signal device configured to provide a time signal for a defined number of sensor devices [Miller: 0012], an environment of the vehicle being sensorially detectable in a temporally defined manner using the sensor devices[Miller: 0031, 0022, e.g., altitude is environment data]; and the sensor devices configured to provide detected sensor data [Miller: 0028].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Gavrilets US 10,719,076 B1.
As to claim 2 and claim 9, Miller does not explictly disclose having a transmission to a second vehicle. Gavrilets discloses further comprising: providing the time signal for at least one sensor unit of a second vehicle [Gavrilets: C2L37-60 the time signal is provided and C11L51-C12L5 the processing may be done in vehicle two].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Miller to include another vehicle of Gavriles as it merely uses the time based sampling of Miller in the vehicle configuration of Gavriles in a predictable way for benefit of lessening the needed components or have redundancy if a sensor fails. 
As to claim 4, Miller has one device so there is no need to have a local master. Gavrilets discloses wherein the time signal is a time signal of a local master [Gavrilets: C2L10-36].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Miller to include another vehicle using a master time of Gavriles as it merely uses the time based sampling of Miller in the vehicle configuration of Gavriles in a predictable way for benefit of lessening the needed components or have redundancy if a sensor fails.
As to claim 6, Miller discloses determining environmental data of altitude but does not disclose more of a model. Gavrilets discloses further comprising the following step: producing an environment model is produced using the sensor data of multiple sensor units [Gavrilets: C4L14-44].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Miller to include more environmental modeling as disclosed in Gavriles as it merely uses the time based sampling of Miller with the sensor types of Gavriles in a predictable way for benefit of adding obstacle avoidance.
As to claim 11, Miller has one device so there is no need to have a local master. Gavrilets discloses wherein the time signal device is configured to provide a time signal of a local master as the time signal [Gavrilets: C2L10-36]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Miller to include another vehicle using a master time of Gavriles as it merely uses the time based sampling of Miller in the vehicle configuration of Gavriles in a predictable way for benefit of lessening the needed components or have redundancy if a sensor fails.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 11009355 B2 discloses a method and apparatus for positioning a vehicle. In some embodiments, the method comprises: acquiring an a priori position of a to-be-positioned vehicle at a current positioning moment determined by performing a strapdown calculation between a previous positioning moment and the current positioning moment; determining a map area for searching in a laser point cloud reflected value map; matching a reflected value characteristic of a projection area generated by projecting a real-time laser point cloud, to obtain a map matching position according to a matching result; positioning, using the a priori position in combination with observation data of a vehicle-mounted global navigation satellite system (GNSS) receiver of the vehicle, to obtain a satellite positioning position; and fusing the a priori position, the map matching position and the satellite positioning position to generate a positioning result of positioning the vehicle at the current moment.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665